Exhibit 10.8

Employment Agreement with Kendall W. Rieman

On September 10, 2013, the Bank entered into an employment agreement with
Kendall W. Rieman with respect to Mr. Rieman’s service as Executive Vice
President and Chief Financial Officer of the Bank (the “Rieman Agreement”).

The Rieman Agreement provides for an initial term of two years. Thereafter, the
Rieman Agreement will be extended for successive one-year renewal terms unless
the Bank’s Board of Directors elects, in its sole discretion, to terminate the
agreement by providing written notice of termination to Mr. Rieman not less than
90 days prior to the end of the initial term or then-applicable renewal term.

Pursuant to the Rieman Agreement, Mr. Rieman is entitled to receive an annual
base salary of $160,000 that may be adjusted in accordance with the salary
administration program in effect for Bank employees generally. Mr. Rieman may be
eligible for any incentive bonus payment in each calendar year based on the
satisfaction or attainment of performance goals or objectives and such other
terms and conditions as the Board of Directors, in its sole discretion, may
provide, and the Board of Directors, in its sole discretion, may also elect to
provide Mr. Rieman with additional equity compensation. The Rieman Agreement
also provides that the Bank will pay or reimburse Mr. Rieman for reasonable
initiation fees, assessments and periodic membership dues in connection with
establishing a membership at a country club or similar membership and a
membership in an appropriate service organization. Mr. Rieman is also entitled
to participate in the various employee benefit plans, programs, and arrangements
available to other senior officers of the Bank.

If Mr. Rieman’s employment is terminated by the Bank without “cause” (as defined
in the Rieman Agreement) or voluntarily terminates his employment for “good
reason” (as defined in the Rieman Agreement), Mr. Rieman will be entitled to a
payment equal to two times his annual base salary.

If Mr. Rieman’s employment is terminated without cause within twenty-four
(24) months following a “change in control” (as defined in the Rieman
Agreement), in lieu of any other payment under the Rieman Agreement, Mr. Rieman
will be entitled to: (a) two times his annual base salary; (b) a payment equal
to 7% of his annual base salary; and (c) a payment equal to his “target” bonus
opportunity.

If any payment or distribution to Mr. Rieman under the Rieman Agreement or
otherwise would be subject to the excise tax imposed under Section 4999 of the
Internal Revenue Code of 1986, the payments and or distributions under the
Rieman Agreement or otherwise will be reduced to $1.00 less than the amount
which would cause the payments or distributions to be subject to the excise tax.

If, following the termination of Mr. Rieman’s employment other than for cause,
the Bank determines that cause to terminate Mr. Rieman existed, Mr. Rieman will
forfeit any future rights to payment under the Rieman Agreement and will be
required to repay any amounts paid under the Rieman Agreement upon written
notice from the Board of Directors of the Bank.

The Rieman Agreement contains non-competition and non-solicitation covenants to
prevent Mr. Rieman, during the term of the Rieman Agreement and for twenty-four
(24) months thereafter, from competing with the Bank within a 100-mile radius of
Fremont, Ohio, or soliciting customers or employees of the Bank to terminate
their relationship with the Bank. The Rieman Agreement also contains a
nondisclosure covenant that prevents Mr. Rieman from disclosing confidential
information.

 

54